The Vice-Chancellor.
The first question made upon the plea of the release is, whether, being given before the debt secured by the bond and mortgage was due and payable, it is a discharge of the debt ? It is said, that a release in general terms of all claims and demands whatsoever, does not discharge an obligation not then due or a covenant not then broken. A number of authorities have been cited, both for and against the position, showing nice distinctions: as in Carthage v. Manby, 2 Show. 90., Tynam v. Bridges, Cro. Jac. 300., Co. Litt. 265. (A.) and 291. (B.), and, (where a great variety of cases are referred to) Com. Dig. Release, E. Pl. 1.
But, whatever may be the force of authority or the better opinion upon this question, it is unnecessary for me to deter*38mine it in the present case: because I think the release, a a pleaded, can be disposed of upon much more rational and satisA A . factory grounds. I consider the true question in this case to arise upon the construction and meaning of the release: whether or not it was intended by the parties to discharge the debt secured by the bond and mortgage upon which the bill is filed ?
The complainant’s -counsel contends that it was not so intended ; and that this is manifest from the face of the release itself. I am, therefore, to consider whether enough appears to show that the release pleaded is foreign to this particular debt. It is well settled, that general words in a deed are qualified and restricted by the recital; and that, in construing the deed, courts are bound to limit it to the subject matter mentioned in the recital. This rule was expressly recognised by the Supreme Court in construing a release given in evidence. I refer to the case of Jackson v. Stackhouse, 1 Cowen’s R. 122. It is more emphatically the rule in equity. Lord Hardwicke, in Cole v. Gibson, 1 Ves. Sen. 507, says, it is common, in equity, to restrict a general release to what was under consideration át the time of giving it; and in Ramsden v. Hylton, 2. ib. 310, he again remarks, “ it is certain that if a release is given on a particular “ consideration recited, notwithstanding the release concludes * with general words, yet the law, in order to prevent surprise, “ will construe it to relate to the particular matter recited, « which was in contemplation of the parties and intended to be “ released.” The release, as pleaded in this cause, contains an acknowledgment that the complainant (the releasor) had received a conveyance of a lot of land (not one of the lots included in the mortgage,) valued at ©200, in full satisfaction and discharge of all claims and demands, and in consideration thereof and of one dollar he releases and discharges the said Thomas B. Clarke of and from all claims and demands whatsoever. It will be recollected, that the debt in question was ©950, secured by Clarke’s bond and a mortgage upon fourteen lots of land. And it is, therefore, hardly to be conceived, how—in about four months after obtaining that security—the mortgagee, for the consideration of one lot conveyed to him in fee and valued *39at only $200—should have intended to release a debt of nearly five times the amount, secured upon such a number of lots as are included in the mortgage. Instead of putting this construction upon the instrument, I think it is much more rational to conclude, some other debt or demand had occurred to the amount of about $200, which the conveyance of a single lot was made to satisfy ; and that the release was only intended to discharge such other debt or demand. Besides—it may be asked: why were not the bond and mortgage given up or can-celled, if the debt thereby secured was satisfied at the time of giving the release ? The parties mutually and formally executed and delivered, the one a deed of conveyance, and the other a release under seal: and yet they left the most important part of the business unfinished—if, indeed, the transaction had any relation to it, namely, the surrender of the bond and mortgage to be cancelled and, the acknowledgment of a certificate to take the mortgage off the records.
Under these circumstances, I have no difficulty in concluding, that the release was not intended to embrace this debt or demand; and thatthe general words “ all claims and demands whatsoever,” are to be restrictedto the claims or demands which the complainant had against Thomas B. Clarke for the conveyance of the lot No. 184, mentioned in the release, or to some demand of $200, (besides the bond and mortgage) which that conveyance was intended to satisfy. In Jackson v. Stackhouse, before mentioned, Justice Woodworth cites, with approbation, a case from 2 Rolles1 Ahr. 409, where it was held, that if a release acknowledges the receipt of ten pounds, and acquits and discharges the person of whom it is received, and also of all actions, debts and demands, yet nothing is discharged by the release but the ten pounds: for the last words are limited by the first. This is a sound principle in the construction of releases, and it is abundantly supported by other authorities: 3 Mod. 277; 1 Ld. Raym. 235; 4 Bos. & P. 113; 4 Maule & S. 423; also, Fish v. Jesson, 2 Vern. 114.
I cannot, therefore, admit the plea of the defendants, setting up the release, to be an equitable bar to the complainant’s bill. It must be overruled. The defendants are not entitled, in the *40shape in which it appears, to have the benefit of it saved to the hearing, nor to have it stand for an answer: Mitf. 245, 3d edit. They must answer the bill fully; but in so doing, they are at liberty, if they think proper, to make the release a part of their answer, and to rely again upon it: Ib. 248.
In pursuance of the 49th |tule, the defendants have thirty days to answer the bill, on payment of the costs of the hearing upon the plea.